PER CURIAM.
We affirm that portion of the amended final judgment that denied the petition for enforcement of child support and alimony incurred subsequent to August 31, 1979. However, it appears that the trial judge was not afforded the opportunity to consider an order of clarification by the New *446Jersey trial court of the judgment entered in New Jersey. The amended final judgment in this case was founded upon the findings reached in the New Jersey judgment.
Therefore, we strike the final provision in the amended final judgment, which provides that the Florida judgment of August 31, 1979, has not been satisfied, and remand this cause to the trial court for an evidentiary hearing to determine whether the New Jersey judgment conclusively resolved whether the 1979 Florida judgment has, in fact, been satisfied. The effect, if any, of the Uniform Reciprocal Enforcement of Support Act, or concepts of full faith and credit, on the enforcement of the 1979 judgment may then be determined.
Affirmed in part, stricken in part, and remanded.
GLICKSTEIN, STONE, JJ., and POLEN, MARK E., Associate Judge, concur.